Wade, J.
There was ample evidence to establish the fact of the larceny from the house, and direct proof that recently thereafter the stolen goods were found in the possession of the defendant, who made various conflicting statements to explain his possession of the goods. The corpus delicti being clearly proved, the recent possession of stolen property, coupled with a false statement as to the person from whom the defendant obtained it, is sufficient to make out a prima facie case of larceny. Scott v. State, 119 Ga. 425 (46 S. E. 637); Stafford v. State, 121 Ga. 169 (48 S. E. 903). Whether a defendant’s explanation of his recent possession of stolen goods is consistent with his innocence and *828is satisfactory is a matter exclusively for the jury. Bridges v. State, 9 Ga. App. 235 (70 S. E. 968); Jordan v. State, 9 Ga. App. 578 (71 S. E. 875). The verdict being sufficiently supported by the evidence, and there being no assignment of error except as to the sufficiency of the evidence, the judgment refusing a new trial is Affirmed.
Decided April 21, 1916.
Accusation of larceny; from city court of Carrollton — Judge Beall. December'14, 1915.
Smith & Smith, for plaintiff in error.
O. E. Roop, solicitor, contra.